Citation Nr: 0804209	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  05-18 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts

 
THE ISSUE

Entitlement to service connection for erectile dysfunction 
secondary to post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO), which, in pertinent part denied 
veteran's claim for service connection for erectile 
dysfunction as secondary to his service-connected PTSD. 

The veteran has subsequently raised a claim of entitlement to 
service connection on a direct basis, claiming that his 
erectile dysfunction was due to Agent Orange exposure in 
service.  The RO denied that claim in a February 2007 rating 
decision, and review of the claims file does not show that 
the veteran has initiated an appeal for service connection 
for erectile dysfunction on that direct basis.  Thus, that 
claim, for service connection for erectile dysfunction due to 
Agent Orange exposure in service is not on appeal before the 
Board at this time.  The current appeal is with respect only 
to the veteran's claim of entitlement on a secondary basis, 
based on his claim that he has erectile dysfunction secondary 
to his service-connected PTSD. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has reviewed the claims file and determined that 
further development is necessary prior to adjudicating the 
veteran's claim.

The veteran claims entitlement to service connection for 
erectile dysfunction, as secondary to his service-connected 
PTSD.  The veteran is service connected for PTSD, which is 
evaluated as 100 percent disabling.  Medical evidence of 
record indicates that the veteran's PTSD is chronic and 
severe.

The record includes a diagnosis of erectile dysfunction with 
a history over a number of years.  Male erectile disorder is 
a listed disorder identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Erectile dysfunction may 
include psychological causes such as stress, anxiety, guilt, 
and depression, which may be associated with PTSD.  See DSM-
IV; National Kidney and Urologic Diseases Information 
Clearing House: Erectile Dysfunction 
(http://kidney.niddk.nih.gov/kudiseases/pubs/impotence/
#cause).

The veteran has not been examined by VA for the purpose of 
determining whether the veteran's erectile dysfunction is 
etiologically related to his service-connected PTSD; and 
there is currently no opinion on record addressing the 
question of the etiology of the veteran's diagnosed erectile 
dysfunction.  Therefore, the RO should arrange for the 
veteran to be examined in order to obtain an opinion on the 
question of whether the veteran's erectile dysfunction is 
etiologically related to his service-connected PTSD.

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  (The duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4).)  Therefore, the Board is of 
the opinion that the veteran should be provided VA 
examination as instructed below.

Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, the RO should 
request copies of any outstanding private 
or VA medical records of treatment for 
erectile dysfunction.

2.  After accomplishing the above and 
obtaining any available records, the 
veteran should be afforded an appropriate 
VA examination in order to determine the 
nature and etiology of any erectile 
dysfunction.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed; and, all 
findings should be set forth in detail. 
The claims folder and a copy of this 
Remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and this fact should 
be so indicated in the examination report.

After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
question: If an erectile dysfunction is 
diagnosed, and based upon an assessment of 
the entire record, is it at least as 
likely as not (probability of 50 percent 
or greater) that such disorder is 
proximately due to, the result of, or 
increased by, a service-connected disease 
or injury, to specifically include the 
veteran's PTSD. 

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim for service 
connection for erectile dysfunction.  If 
the determination remains unfavorable to 
the appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

